DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hane et al., US Patent Application Publication no. 2020/0223065 discloses using machine learning to determine a learning model for an industrial robot based on operation state data of the industrial robot.
Hallock et al., US Patent Application Publication no. 2020/0164506 discloses controlling a robotic manipulator based on a machine learning model that has processed data from the robotic manipulator.
 Matsubara et al., US Patent Application Publication no. 2020/0057416 discloses performing learning processing for a target device based on device state data using either kernel dynamic policy programming or a Gaussian process.
The prior art of record does not teach or suggest a manipulator learning-control apparatus that is configured to: operate a manipulating system according to an initial policy program for a preset time period; receive manipulator state signals and object state signals for the preset time period; update a Derivative-Free Semi-parametric Gaussian Process (DF-SPGP) Model learning program according to object state history data and manipulator state history data converted from sets of the manipulator state and object state signals having received in the preset period of time; and update an update-policy program according to the updated DF-SPGP Model learning program.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        February 26, 2022